Action for a declaratory judgment. Order dated July 15, 1940, granting reargument and on reargument adhering to the original decision, reversed on the law, with ten dollars costs and disbursements, and defendant’s motion for an examination of plaintiff before trial granted, with ten dollars costs; the examination to proceed at a time and place to be fixed in the order to be entered hereon. In our opinion defendant is entitled to examine plaintiff with respect to the acts of misfeasance and nonfeasance alleged in the counterclaim. Appeal from order dated June 19, 1940, dismissed, without costs. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur. Settle order on notice.